Citation Nr: 0522758	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-16 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected hypertension.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel




INTRODUCTION

The veteran had active service from August 1951 to August 
1955.

This appeal arises from a January 2004 rating decision of the 
Lincoln, Nebraska Regional Office (RO).

A review of the veteran's April 2004 substantive appeal (VA 
Form 9) suggests that he may wish to pursue a claim of 
service connection for heart and blood vessel disability that 
is secondary to the service-connected hypertension.  
Accordingly, the RO should contact the veteran and determine 
whether he elects to pursue an additional claim.  


FINDING OF FACT

The veteran's hypertension is not currently manifested by 
blood pressure readings showing diastolic pressure of 
predominantly 110 or more, or; systolic pressure of 
predominantly 200 or more.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected hypertension have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.104, Diagnostic Code 7101 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

By decision of the Board in February 1997, the veteran's 
claim of service connection for hypertension was granted.  By 
rating decision in March 1997, a 10 percent evaluation was 
assigned for hypertension effective from August 1994.

In October 2003, the veteran filed the instant claim of 
entitlement to a rating in excess of 10 percent for the 
service-connected hypertension.  He reported that 
hypertension had increased in severity.  In support of this 
claim, the veteran submitted blood pressure readings.  On 14 
October 2003, blood pressure was 214/122 and 213/126 several 
minutes later.  On 20 October 2003, blood pressure was 
203/121 and 205/120 several minutes later.

On VA hypertension examination in November 2003, it was noted 
that the veteran was a telemed patient.  Blood pressure taken 
that day was 180/102.  The veteran indicated that he had not 
taken his medication yet.  Edema, dizziness and palpations 
were denied.  It was noted that one medication had been 
discontinued and the veteran was currently on two anti-
hypertensive medications.  The veteran reported that VA 
health care practitioners had told him that he need not 
return for treatment for hypertension for probably one year.  
He denied having any symptoms associated with hypertension.  
The veteran was working full time as a barber and he averaged 
30 to 35 hours a week at work.  

The veteran indicated that he was receiving treatment for 
hypertension from the Grand Island VAMC.  Treatment records 
from that facility reveal the following information.

On 9 December 2003, at 8:46 A.M., blood pressure was 200/110; 
a few minutes later blood pressure was 190/110; and at 10:00 
A.M., after the administration of medication at 9:30, blood 
pressure was 168/102.  It was noted that the veteran's 
medication was being increased.

On 7 January 2004, blood pressure readings were 192/102 and 
200/102.  

A further note on 7 January 2004 shows that the veteran had 
sent in blood pressure readings that averaged 143/87.  It was 
noted that the veteran was being started on a new medication.  
He was instructed that the new medication was being added to 
all other medications and did not take the place of any other 
medication.  The veteran was instructed to send in blood 
pressure readings in three weeks.  

On 11 February 2004, the veteran's average blood pressure 
reading was 138/76.  An additional increase in the new 
medication was ordered.  It was noted that the veteran's 
blood pressure goal was 120/80.  

On 10 March 2004, the veteran's blood pressure was 128/80.  

Service connection is in effect for hypertension, evaluated 
as 10 percent disabling under DC 7101 of VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part. 4.

The Court has held that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, the Board will focus on the evidence of record 
since the date of the veteran's increased rating claim in 
October 2003.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The veteran's hypertension is rated under Diagnostic Code 
7101.  A 60 percent evaluation is warranted under DC 7101 
when there is evidence of diastolic pressure predominantly 
130 or more; a 40 percent evaluation is assigned when 
diastolic pressure is predominantly 120 or more; a 20 percent 
evaluation is assigned when diastolic pressure is 
predominantly 110 or more or systolic pressure is 
predominantly 200 or more; and, a 10 percent evaluation is 
assigned when there is evidence of diastolic pressure 
readings predominantly 100 or more, systolic pressure 
predominantly 160 or more, or the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.

A longitudinal review of the medical record shows that the 
veteran's anti-hypertensive medication was adjusted several 
times to include in December 2003, January 2004, and February 
2004.  One early treatment notation indicates that the 
veteran had not taken his daily medication when his blood 
pressure was taken.  Over the course of the appeal period, 
the blood pressure readings recorded in October 2003 are 
uncharacteristically high, especially in view of the fact 
that adjustments in the number and amount of medications had 
an ameliorating effect on the veteran's subsequent blood 
pressure readings.  By the end of the period under appeal 
(February and March 2004), the veteran's blood pressure 
readings were close to his blood pressure goal of 120/80.  It 
must also be noted that the veteran denied having any 
symptoms associated with hypertension in November 2003.

Of the 13 blood pressure readings reported between October 
2003 and March 2004, six systolic readings were 200 or 
higher, and six diastolic readings were 110 or higher.  The 
average blood pressure reading encompassing the 13 readings 
was 182.6 systolic and 104.6 diastolic.

Given the evidence as outlined above, the Board finds that 
the veteran's systolic blood pressure was predominantly below 
200 as less than half of the 13 blood pressure readings were 
200 or above.  In a similar fashion, the veteran's diastolic 
blood pressure was predominantly below 110 as less than half 
of the 13 readings were 110 or more.  Although the veteran 
has requested an increase in his disability rating based on 
the elevated pressure readings that were submitted with his 
claim in October 2003, pursuant to the rating criteria in DC 
7101, the Board must rate the veteran's hypertension on the 
predominant blood pressure readings over the period of the 
appeal.

In sum, upon consideration of the entire record to include 
the total number of elevated systolic and diastolic readings, 
and the fact that adjustments in medications stabilized the 
veteran's blood pressure profile at close to normal levels 
during the appeal period, the Board concludes that the 
veteran's hypertension is manifested by diastolic pressure of 
predominantly less than 110 and systolic pressure of 
predominantly less than 200.  Accordingly, the preponderance 
of the evidence is against the veteran's claim for a rating 
in excess of 10 percent for the service-connected 
hypertension.

In addition, upon review of the record it is unclear whether 
the veteran wishes to pursue an appeal of service connection 
for additional disability of the heart and blood vessels 
secondary to the service-connected hypertension.  (See 
referral in introduction above).  Nevertheless, for the 
purposes of the current appeal, as DC 7101 specifically 
addresses the evaluation to be assigned for hypertension, the 
Board need not address additional DC's.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  In this case, the 
evidence does not demonstrate that hypertension has resulted 
in frequent periods of hospitalization.  There is also no 
evidence that hypertension has resulted in marked 
interference with employment.  In point of fact, the veteran 
has not been hospitalized during the period on appeal and he 
was working full time as a barber.  

It bears emphasis that the schedular rating criteria are 
designed to take problems such as experienced by the veteran 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2004).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of any of 
these issues to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002 & Supp. 2005).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty to 
provide notice.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in November 2003 as well as a 
statement of the case in April 2004, which notified the 
appellant of the type of evidence necessary to substantiate 
his claim.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available treatment records have 
been obtained from the Grand Island VAMC.  The veteran did 
not request a hearing in support of this claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, a VA telemed examination 
was conducted in November 2003.  Thereafter, treatment 
records from December 2003 to March 2004 were obtained.  In 
short, the Board finds that the evidence of record is 
adequate to fully and fairly evaluate the veteran's appeal 
under 38 C.F.R. § 3.159.  As an additional examination is 
unnecessary, the Board finds that the RO has satisfied the 
duty-to-assist obligations with respect to medical 
examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in November 2003 prior to the initial unfavorable AOJ 
decision in January 2004.


ORDER

Entitlement to a rating in excess of 10 percent for the 
service-connected hypertension is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


